Leben, J.,
concurring: I agree fully with Judge Greene’s excellent opinion. I merely wish to add that the exception to the “going and coming rule” for travel that is intrinsic to the job is firmly rooted in the statutory language, even though many cases have referred to it as a judicially created exception. The statute provides that a worker is not covered “while the employee is on the way to assume the duties of employment.” K.S.A. 44-508(f). Where travel is truly an intrinsic part of the job, the employee has already assumed the duties of employment once he or she heads out for the day’s work. Thus, the employee is no longer “on the way to assume the duties of employment” — he or she has already begun the essential tasks of the job. Such an employee is covered by the Workers Compensation Act and is not excluded from coverage by the “going and coming rule.” See Estate of Soupene v. Lignitz, 265 Kan. 217, 222-25, 960 P.2d 205 (1998) (finding that volunteer firefighter had assumed duties related to employment when he began *943responding to emergency call and was thus entitled to workers compensation benefits).